Bloodwobth, J.
It appearing from the record in this case that the petition to set aside the judgment of the superior court was filed in vacation, the trial judge erred in overruling the motion to dismiss the petition on that ground. “A judge of the superior cqurt has no authority to entertain a motion made in vacation to set aside a judgment of that court.” Haskens v. State, 114 Ga. 837 (40 S. E. 997); Chapman v. State, 116 Ga. 598 (42 S. E. 999); Malsby v. Studstill, 127 Ga. 726, 728 (56 S. E. 988); Gillespie v. Farkas, 19 Ga. App. 158 (3) (91 S. E. 244).

Judgment reversed.


Broyles, P. J., and 'Harwell, J., concur.